AO 245B (CASDRev. 02118) Judgment in a Criminal Case                                                               FILED
                                                                                                                   MAR 01 2019
                                       UNITED STATES DISTRICT C
                                                                                                             CLERK. U.S. DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORN                               SOUTHERN DIS"mICT OF CALIFORNIA
                                                                                                                                     DEPUTY
               UNITED STATES OF AMERICA                                      JUDGMENT IN               ,UlltH-lWfltrlrlr1"'~.r--=::""::;';""'"
                                  V.                                         (For Offenses Committed On or After November 1, 1987)
    FREDY ALEXSANDER RESULEU-QUINONES (1)
                                                                                Case Number:         3:19-CR-00096-GPC

                                                                             Matthew John Speredelozzi
                                                                             Defendant's Attorney
REGISTRATION NO.                  73257-298


THE DEFENDANT: 

IZI pleaded guilty to count(s)                1 of the Infonnation. 

D     was found guilty on count(s) 
       ---------------------------------------------------------------
      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                Count
      18:1544 - Misuse Of Passport (Felony)                                                                1




     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

D     Count(s)                                                                     dismissed on the motion of the United States.

IZI    Assessment: $100.00 - Waived


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI    Fine waived              D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             March J. 2019
                                                                             Date ofImposition of Sentence


                                                                                    ~~r::iZ
                                                                             HON. GONZALO P. CURIEL .
                                                                             UNITED STATES DISTRICT mDGE




                                                                                                                        3: 19-CR-00096-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                FREDY ALEXSANDER RESULEU-QUINONES (1)                                   Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-00096-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a teno of:
 Time served as to count 1.




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:
       o 	 at ------------------ A.M.                        on
                                                                  ------------------------------------
       o 	 as notified by the United States Marshal.
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

       o     on or before 

       o 	 as notified by the United States Marshal. 

             as notified by the Probation or Pretrial Services Office. 


                                                      RETURN
 I have executed this judgment as follows:

       Defendant delivered on   __________________________ to ______________________________


at                 _____________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By 	                  DEPUTY UNITED STATES MARSHAL



                                                                                                3: 19-CR-00096-GPC
